Title: To James Madison from William C. C. Claiborne, 6 February 1806 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


                    § From William C. C. Claiborne. 6 February 1806, New Orleans. “Late on the Evening of the 4. instant, the Marquis of Casa Calvo arrived in this City from Nacogdoches via Nachitoches—which last place he left on the 22. ultimo—and having passed by water, he was not met by Captain Ross, to whom my Dispatch of the 10. of January was committed.
                    “I have, on this morning, addressed to the Marquis a letter, of which the inclosure is a copy.
                    “Mr. Morales and his Suite left this City, for Pensacola, on the 1st instant.”
                